Citation Nr: 0739705	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-05 880	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from February 1951 
to June 1952.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in February 2006 to the RO for additional 
development.  

An August 2006 VA Annual Treatment Summary was added to the 
claims file after the most recent Supplemental Statement of 
the Case in August 2007.  The November 2007 Appellant's Post-
Remand Brief included a waiver of RO review of this 
additional evidence.  See 38 C.F.R. § 20.1304 (2007).  

A January 6, 2006 motion to advance this case on the Board's 
docket was granted by the Board on January 23, 2006 due to 
the veteran's age.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).  



FINDING OF FACT

The service-connected PTSD is shown to be productive of a 
disability picture that more closely approximates that 
manifested by occupational and social impairment with 
deficiencies in most areas and inability to establish and 
maintain effective relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 70 percent, 
but not higher for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130 including Diagnostic Code 9411 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  

Nevertheless, in late 2003 and March 2006, the RO sent the 
veteran a letter in which he was informed of the requirements 
needed to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  No additional private medical evidence was received 
from the veteran.  

The veteran was advised in the March 2006 letter to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in a letter 
dated in August 2006 about disability ratings and effective 
dates if his increased rating claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that there 
are VA psychiatric examination reports on file, with the most 
recent dated in September 2006.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  


Schedular Criteria

A 50 percent evaluation is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

A 70 percent evaluation is assigned for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for PTSD requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).  


Analysis

According to VA Treatment Summaries dated in August 2003 and 
August 2006, the veteran's problems consisted of distressing 
recollection of traumatic experiences, recurrent nightmares 
of traumatic experiences, flashbacks, avoidance of reminders 
of the Korean War, an inability to enjoy previously enjoyable 
activities, social isolation, emotional numbness, insomnia, 
outbursts of rage, difficulty concentrating, memory problems, 
a persistent feeling of imminent danger requiring constant 
vigilance and being easily startled.  

These Summaries show that the veteran attended monthly 
treatment sessions.  He was alert, cooperative and fully 
oriented.  There was no evidence of hallucinations, 
delusions, looseness of associations or flight of ideas.  He 
denied suicidal or homicidal ideations or intent.  

It was noted that the veteran's memory problems and Parkinson 
's disease had become increasingly problematic, resulting in 
an increasing sense of vulnerability.  This vulnerability 
intensified the PTSD symptoms while restricting the veteran's 
ability to use activity as a positive coping method.  PTSD 
was diagnosed, and the GAF score was 51.  

The VA treatment records for July 2004 reveal that the 
veteran's mood was stable and that he had minimal PTSD 
symptoms.  

The veteran's complaints on VA psychiatric evaluation in 
September 2006 were similar to those noted in the Treatment 
Summaries.  There was no history of a suicide attempt, 
psychiatric hospitalization or assaultive behavior.  

The veteran went to monthly therapy when he was at his home 
in New York, but did not take any psychiatric medication.  He 
was considered adequately groomed.  He was fully oriented, 
and his thoughts were logical and coherent.  There was no 
evidence of hallucinations, paranoid ideation, delusions or 
panic attacks.  Although the veteran reported diminished 
memory and concentration, his focus was sufficient to read 
books, magazines and newspapers.  

The examiner noted that the veteran's symptoms of PTSD 
appeared to have been fairly stable during the past 2-3 
years.  The diagnoses were those of PTSD, chronic; and 
dysthymic disorder, secondary to PTSD.  GAF was 55.  

The Board finds that the medical evidence in this case shows 
a disability picture that more nearly resembles the criteria 
for an evaluation of 70 percent.  The most recent GAF scores 
were 51 and 55, which is indicative of moderate, bordering on 
severe symptomatology.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

Consequently, the service-connected PTSD is shown to be 
productive of a level of disablement more consistent with 
that of occupational and social impairment, with deficiencies 
in most areas and an inability to establish and maintain 
effective relationships.  Accordingly, an increased rating of 
70 percent for the service-connected PTSD is for application 
in this case.  



ORDER

An increased, evaluation of 70 percent for service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


